Exhibit 10.27.3

AMENDMENT NO.2

TO

LOAN AND SECURITY AGREEMENT

THIS AMENDMENT NO.2 TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is entered
into this 25th day of January, 2012 by and between ALEXZA PHARMACEUTICALS, INC.,
a Delaware corporation (“Parent”), SYMPHONY ALLEGRO, INC., a Delaware
corporation (“Allegro”, and together with Parent, collectively, “Borrower”), and
HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a Maryland corporation (“Lender”).
Capitalized terms used herein without definition shall have the same meanings
given them in the Loan Agreement (as defined below).

RECITALS

A. Borrower and Lender have entered into that certain Loan and Security
Agreement dated as of May 4, 2010, as amended by Amendment No. 1 to Loan and
Security Agreement dated as of September 20, 2010 (as may be further amended,
restated, or otherwise modified, the “Loan Agreement”), pursuant to which the
Lender has agreed to extend and make available to Borrower certain advances of
money.

B. Borrower and Lender have agreed to amend the Loan Agreement upon the terms
and conditions more fully set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals and intending to be
legally bound, the parties hereto agree as follows:

1. AMENDMENTS. Section 3 (Security Interest) is amended by adding the following
new Section 3.2 as follows:

“3.2 (a) On January [30], 2012, (i) Parent shall deposit $10,067,116.40 into a
Deposit Account in parent’s name with Silicon Valley Bank (Account
No.3300820653) (the “Restricted Account”) and (ii) Parent, Lender, and Silicon
Valley Bank shall enter into a Blocked Deposit Account Control Agreement with
respect to the Restricted Account (the “Restricted Account Control Agreement”).

(b) So long as no Event of Default has occurred and is continuing, Lender agrees
that it will instruct Silicon Valley Bank to release from the Restricted Account
to Parent’s regular operating account with Silicon Valley Bank (Account No.
3300361898) on the first Business Day of each month, commencing on February 1,
2012 the amounts set forth on Schedule A hereto on the dates specified therein.
Lender further agrees not to modify said instructions unless an Event of Default
has occurred and is continuing.

(c) Lender agrees that it will not instruct Silicon Valley Bank to transfer to
Lender any of the funds on deposit in the Restricted Account at any time prior
to 4:00 pm (Pacific Time) on February 6, 2012, regardless of whether or not an
Event of Default shall have occurred and be continuing. Lender further agrees
that, from and after 4:00

 

1.



--------------------------------------------------------------------------------

pm (Pacific Time) on February 6, 2012, it will not instruct Silicon Valley Bank
to transfer to Lender any of the funds on deposit in the Restricted Account
unless an Event of Default shall have occurred and be continuing.

(d) Lender agrees that it will terminate the Restricted Account Control
Agreement, and instruct Silicon Valley Bank to release to Parent all of the
funds on deposit in the Restricted Account, on the earliest of the date on which
(x) both Lender and Borrower mutually agree to the termination of the Restricted
Account, (y) Borrower pays to Lender the outstanding Secured Obligations, and
(z) Adasuve is approved by the FDA (provided, however, such approval must occur
on or before May 4, 2012), unless prior to any such event under clauses (x),
(y) or (z) above, Lender shall have instructed Silicon Valley Bank to transfer
to Lender all of the funds on deposit in the Restricted Account in accordance
with Section 3.2(c).”

2. BORROWER’S REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants
that:

(a) except as described on Schedule B hereto, immediately upon giving effect to
this Amendment (i) the representations and warranties contained in the Loan
Documents are true, accurate and complete in all material respects as of the
date hereof (except to the extent such representations and warranties relate to
an earlier date, in which case they are true and correct as of such date), and
(ii) no Event of Default has occurred and is continuing;

(b) Borrower has the corporate power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

(c) except as set forth in the Certificate of Amendment of Restated Certificate
of Incorporation of Parent dated July 28, 2011 and filed as Exhibit 3.2 to
Parent’s Quarterly Report on Form 10-Q for the quarterly period ended June 30,
2011, which was filed with the U.S. Securities and Exchange Commission on
August 8, 2011, the certificate or articles of incorporation, bylaws and other
organizational documents of Borrower delivered to Lender on the Closing Date
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect;

(d) the execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized by all necessary corporate action on the
part of Borrower;

(e) this Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against it in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, liquidation, moratorium or other similar laws of general
application and equitable principles relating to or affecting creditors’ rights;
and

(f) as of the date hereof, it has no defenses against the obligations to pay any
amounts under the Obligations. Borrower acknowledges that Lender has acted in
good faith and has conducted in a commercially reasonable manner its
relationships with Borrower in connection with this Amendment and in connection
with the Loan Documents.

 

2.



--------------------------------------------------------------------------------

Borrower understands and acknowledges that Lender is entering into this
Amendment in reliance upon, and in partial consideration for, the above
representations and warranties, and agrees that such reliance is reasonable and
appropriate.

3. LIMITATION. The amendments set forth in this Amendment shall be limited
precisely as written and shall not be deemed (a) to be a waiver or modification
of any other term or condition of the Loan Agreement or of any other instrument
or agreement referred to therein or to prejudice any right or remedy which
Lender may now have or may have in the future under or in connection with the
Loan Agreement or any instrument or agreement referred to therein; or (b) to be
a consent to any future amendment or modification or waiver to any instrument or
agreement the execution and delivery of which is consented to hereby, or to any
waiver of any of the provisions thereof. Except as expressly amended hereby, the
Loan Agreement shall continue in full force and effect.

4. EFFECTIVENESS. This Amendment shall become effective upon the satisfaction of
all the following conditions precedent:

4.1 Amendment. Borrower and Lender shall have duly executed and delivered this
Amendment to Lender.

5. COUNTERPARTS. This Amendment may be signed in any number of counterparts, and
by different parties hereto in separate counterparts, with the same effect as if
the signatures to each such counterpart were upon a single instrument. All
counterparts shall be deemed an original of this Amendment.

6. INTEGRATION. This Amendment and any documents executed in connection herewith
or pursuant hereto contain the entire agreement between the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
offers and negotiations, oral or written, with respect thereto and no extrinsic
evidence whatsoever may be introduced in any judicial or arbitration proceeding,
if any, involving this Amendment; except that any financing statements or other
agreements or instruments filed by Lender with respect to Borrower shall remain
in full force and effect.

7. GOVERNING LAW; VENUE. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
Borrower and Lender each submit to the exclusive jurisdiction of the State and
Federal courts in Santa Clara County, California.

[signature page follows]

 

3.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly authorized and caused this Amendment
to be executed as of the date first written above.

BORROWER:

ALEXZA PHARMACEUTICALS, INC.

 

By:  

/s/ Thomas B King

Name:  

Thomas B King

Title:  

President & CEO

SYMPHONY ALLEGRO, INC.

 

By:  

/s/ Thomas B King

Name:  

Thomas B King

Title:  

President

LENDER:

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

 

By:  

/s/ K. Nicholas Martitsch

Name:   K. Nicholas Martitsch Title:   Associate General Counsel



--------------------------------------------------------------------------------

Schedule A

Principal Payment Schedule

 

1

   02/01/2012    $                     433,866   

2

   03/01/2012    $ 443,636   

3

   04/01/2012    $ 441,989   

4

   05/01/2012    $ 448,693   

5

   06/01/2012    $ 450,234   

6

   07/01/2012    $ 456,746   

7

   08/01/2012    $ 458,630   

8

   09/01/2012    $ 462,875   

9

   10/01/2012    $ 469,092   

10

   11/01/2012    $ 471,503   

11

   12/01/2012    $ 477,519   

12

   01/01/2013    $ 480,288   

13

   02/01/2013    $ 484,734   

14

   03/01/2013    $ 492,882   

15

   04/01/2013    $ 493,783   

16

   05/01/2013    $ 499,280   

17

   06/01/2013    $ 502,976   

18

   07/01/2013    $ 508,259   

19

   08/01/2013    $ 512,337   

20

   09/01/2013    $ 517,080   

21

   10/01/2013    $ 522,034   

22

   10/01/2013    $ 38,682   



--------------------------------------------------------------------------------

Schedule B

The representations and warranties of Borrower set forth in Section 5.10 of the
Loan Agreement are subject to the following additional exception:

 

  •  

Parent has granted or licensed certain intellectual property rights to
GrupoFerrerInternacional, S.A. (“GrupoFerrer”) pursuant to the terms of the
Collaboration, License and Supply Agreement between Alexza Pharmaceuticals, Inc.
and GrupoFerrer dated October 5,2011. Pursuant to the foregoing agreement,
Parent, among other things, licensed commercialization rights to ADASUVE
(Staccato®loxapine) to GrupoFerror in certain countries in Europe, Latin
America, Russia and the Commonwealth of Independent States countries.

In addition, the intellectual property rights referenced on Schedule 5.10 to the
Loan Agreement as granted or licensed by Parent to Biovail Laboratories
International SRL pursuant to a Collaboration and License Agreement and a
Manufacture and Supply Agreement were reacquired by Parent upon termination of
those agreements.